Citation Nr: 0417707	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  The veteran perfected a timely 
appeal of this determination to the Board.

In October 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge at the local VA 
regional office.  At the hearing, the Veteran's Law Judge 
held the record open for 60 days in order to allow the 
veteran time to submit additional evidence.  Subsequent to 
the hearing and within the allotted time period, the veteran 
submitted additional evidence, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating his appeal.

In a May 1998 rating decision, the RO denied the veteran's 
claim of entitlement to a higher evaluation for his service-
connected residuals of an injury to his right index finger.  
The veteran filed a timely Notice of Disagreement and the RO 
issued a Statement of the Case regarding this issue in August 
1998.  After a hearing before the RO in October 1998, the RO 
increased the evaluation for this disability from zero 
percent disabling to 10 percent disabling.  In a May 2000 
rating decision, the RO continued the evaluation of the 
veteran's right index finger disability at 10 percent 
disabling.  At a hearing held before the Board in October 
2003, the Acting Veteran's Law Judge noted for the record the 
veteran's desire to withdraw consideration of this claim.  
Thus, the Board finds that the veteran properly withdrew the 
this issue and this issue is not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (2003).

In the August 2002 rating decision, the RO considered the 
veteran's claim of service connection for psychiatric 
disability on a de novo basis.  The Board notes, however, 
that service connection for a psychiatric condition was 
initially denied by the RO in an unappealed rating decision 
dated June 1990.  As such, the Board must initially determine 
whether the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for this 
disability because doing so goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
As such, the Board has identified this issue as indicated on 
the title page.

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disability; in a letter dated in July 1990, the RO notified 
the veteran of its decision and his appellate rights; the 
veteran did not appeal this determination and the decision 
became final.

2.  Evidence added to the record since the June 1990 rating 
decision denying the veteran's claim of service connection 
for psychiatric disability is new and it is so significant 
that it must be considered in order to fairly decide the 
merits of the case. 


CONCLUSIONS OF LAW

Evidence added to the record since the June 1990 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The Board finds that, given the following determination to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability, that the 
requirements of the VCAA have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

In this case, the Board notes that the veteran did not 
receive a VA examination in connection with his claim and 
further notes that pertinent records of VA and private 
treatment, as well as those from the Social Security 
Administration (SSA), remain outstanding.  The veteran did, 
however, submit numerous medical and treatment records from 
VA facilities and private physicians.  These records reveal 
that the veteran has received regular treatment for a 
psychiatric disability.  The RO also issued a statement of 
the case, in which VA discussed the pertinent evidence, and 
the laws and regulations related to the claim and essentially 
notified the veteran and his representative of the evidence 
needed by him to prevail on his petition.  In addition, the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for 
psychiatric disability, and there is no reason to remand the 
case to the RO for VCAA consideration, especially in light of 
the following decision in which the Board reopens the 
veteran's psychiatric disability claim and remands the matter 
for further development and de novo consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO in March 
2001.    

In a June 1990 rating action, the RO denied entitlement to 
service connection for psychiatric disability on the basis 
that the evidence of record showed that the veteran did not 
have a chronic nervous disorder which had its onset in active 
duty.  The evidence at the time of the June 1990 rating 
decision consisted of the veteran's service medical records 
and VA treatment records dated in August 1988 and dated from 
April 1989 to December 1989.  The medical evidence of record 
at the time of the June 1990 rating decision shows that the 
veteran had cocaine dependence and alcohol dependence.  The 
service medical records reflect a diagnosis of alcohol abuse 
and dependence.  The veteran was notified of the June 1990 
decision on July 17, 1990.  The veteran did not submit a 
Notice of Disagreement to this decision and the determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his 
psychiatric disability claim in March 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the June 
1990 rating decision includes VA and private medical records, 
information regarding the veteran's termination of employment 
with VA in May 2002, a letter from the Social Security 
Administration (SSA) dated in December 2002, statements from 
the veteran's family members dated in October 2003, testimony 
before the Board in October 2003, and statements and written 
argument submitted by or on behalf of the veteran.

The Board finds that the VA treatment records dated in July 
2000, July 2001, and January 2002, and the private hospital 
records dated in May 1994 are new and material evidence.  
This evidence was not part of the record or considered at the 
time of the June 1990 rating decision, and this evidence is 
not cumulative nor redundant.  Thus, this evidence is new.  

The Board finds that this evidence is material.  The July 
2000 VA treatment record reflects a diagnosis of substance -
induced psychosis versus schizophrenia, paranoid type.  The 
May 1994 private hospital records show that the impression 
upon admission was organic hallucinations, rule out 
dependence disorder, and alcohol and cocaine dependence.  The 
discharge diagnosis was cocaine dependence and alcohol 
dependence.  The July 2001 VA treatment record reflects a 
diagnosis of schizophrenia.  A January 2002 VA psychological 
testing report indicates that the diagnosis was 
schizophrenia, paranoid type and alcohol dependence with 
physiological dependence.  

This evidence bears directly and substantially upon the 
specific matter under consideration which is whether the 
veteran currently has a psychiatric disability which had its 
onset in service or is medically related to service.  As 
noted above, one of the bases for the denial of this claim in 
June 1990 was that the evidence did not show that the veteran 
had a psychiatric disability.  This evidence, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for psychiatric disability.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a psychiatric disability is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for psychiatric 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to service connection for psychiatric disability 
must be remanded for additional development and adjudication.

The VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA 
is to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA, 38 U.S.C.A. § 5103(a).  

In this case, while the claims folder contains an August 2001 
RO letter to the veteran that discusses the basic 
requirements of service connection, to date, neither the 
veteran nor his representative has been issued any sort of 
notification of the VCAA or its effect on his claim for 
service connection for a psychiatric disability, or what VA 
would do pursuant to the VCAA to assist him with respect to 
this claim.  Further, in the December 2002 Statement of the 
Case, the RO again did not notify the veteran of the VCAA or 
provide an explanation of the impact of the VCAA on this 
claim.  The Board points out that the claims folder was 
received at the Board in March 2003, over two years after the 
VCAA was enacted.  The Board finds that the RO should inform 
the veteran and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  Accordingly, on remand, the RO must send 
the veteran a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
veteran provide any evidence in his possession that pertains 
to his claim.

In addition, the veteran contends that he has a psychiatric 
disability that had its onset during his military service.  
The claims file in this case contains, among others, medical 
records from the Atlanta, Georgia, VA Medical Center in which 
the veteran reported that he suffered from paranoia and 
auditory hallucinations.  In addition, the record indicates 
that the veteran has been hospitalized for alcohol and 
cocaine abuse, and twice for suicide attempts.  The record 
shows that substance-induced psychotic disorder and 
schizophrenia have been diagnosed.  

A review of the record, however, reveals that the veteran was 
not afforded a VA examination in connection with his claim.  
In addition, the record shows that the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  The records related to these benefits, 
however, have not been associated with the claims folder.  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's psychiatric 
disability is directly related to or had its onset during 
service or within one year of his discharge.    

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all the relevant records 
have been obtained.  The claims file in this case reveals 
that the veteran applied for and has been receiving 
disability benefits from the SSA.  To date, however, it does 
not appear that the records relied on by the agency have been 
associated with the claims folder.  Pursuant to the VCAA, VA 
must obtain all outstanding records from the SSA, including 
the decision of the SSA that awarded disability benefits to 
the veteran, and all subsequent SSA determinations, together 
with the records upon which such determinations were based.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002).  

VA must also obtain any outstanding VA and private medical 
records that have not been associated with the claims file.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In this case, the veteran's file contains 
medical and treatment records from the Atlanta, Georgia, VA 
Medical Center, dated from December 1989 to February 2002.  
The claims file, however, does not contain any records from 
this facility dated after February 2002.  Such records, if 
available, would be relevant to his claim and must be 
associated with the claim file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  To the extent that the veteran has sought an 
examination or treatment for his condition at any VA 
facility, such records must be obtained and associated with 
the claims folder.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
notify the veteran of the VCAA and 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for 
service connection for a psychiatric 
disability.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since May 1987 for a 
psychiatric disability.  This should 
specifically include examinations and 
treatment records of the Atlanta, 
Georgia, VA Medical Center, dated 
subsequent to February 2002.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and etiology 
of any psychiatric disability found to be 
present, including substance-induced 
psychotic disorder and schizophrenia.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  If a psychiatric disability is 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of such 
disability in service.  The examiner 
should report the date of onset of all 
psychiatric disabilities diagnosed.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

5.  After completion of the foregoing, 
the RO should adjudicate the issue of 
entitlement to service connection for a 
psychiatric disability.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



